                                                                                              Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 1 of 28 PageID #: 5
                                                                         20SL-CC00837

                  IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                             STATE OF MISSOURI


 CATHERINE KUEHN,

 And
                                                        Cause No.
           Plaintiff,

 v.                                                     PERSONAL INJURY
                                                        VEHICULAR
 CHERYL POLLARD
                                                        JURY TRIAL DEMANDED
 And

 SWINGLINE TRANSPORT, LLC

 Serve: Matthew Hektoen
        115 3rd Street SE
        Cedar Rapids, IA 52401


           Defendants.

                                        PETITION

                                         COUNT I

          COMES NOW Plaintiff, Catherine Kuehn, by and through her attorneys, Kolker

and Labovitz, and Brent E. Labovitz, and for her claim against Defendants, Cheryl

Pollard and Swingline Transport, LLC, states as follows:

          1.      At all times pertinent herein, Defendant Cheryl Pollard, was an agent,

          servant, and employee of Defendant Swingline, who, at all times pertinent to this

          lawsuit acted within the course and scope of his employment and agency.




502741 / 120129

                                                                               EXHIBIT 1
                                                                                                 Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 2 of 28 PageID #: 6

          2.      At all times pertinent herein, Interstate 44 eastbound, at or near its

          intersection with Shrewsbury Avenue, was an open and public street and highway

          located in the County of St. Louis, State of Missouri.

          3.      On or about June 21, 2016, Plaintiff, Catherine Kuehn, was driving a motor

          vehicle eastbound on Interstate 44, at or near its intersection with Shrewsbury

          Avenue, in the County of St. Louis, State of Missouri, when Plaintiff was violently

          and abruptly struck by a vehicle being then and there operated by Defendant

          Pollard, causing Plaintiff to sustain severe damages.

          4.      Defendant Pollard was negligent and failed to exercise the highest degree of

          care in one or more of the following respects:

                  a. Defendant Pollard knew or by the use of the highest degree of care
                     could have known that there was a reasonable likelihood of collision
                     and time thereafter to have stopped, or swerved, or slack in speed, or
                     sounded a warning, or slack and speed and swerved, or slack in speed
                     and sounded a warning, or swerved and sounded a warning but
                     Defendant failed to do so;

                  b. Defendant Pollard failed to keep a careful lookout;

                  c. Defendant Pollard failed to yield to the right of way;

                  d. Defendant Pollard lost focus on the task of driving safely;

                  e. Defendant Pollard drove at a reckless and careless speed; and

                  f. Defendant Pollard failed to drive at a safe speed for the conditions.

          5.      Defendant Pollard breached his duty to the public and protected

          individuals such as Plaintiff by violating United States Department of

          Transportation Regulations.




502741 / 120129
                                                                                                 Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 3 of 28 PageID #: 7

          6.      Defendant Pollard failed to meet the following Federal Regulations stated

          below, Defendant Pollard’s failure to meet one or more of these regulations

          constitutes negligence which caused or contributed to cause the accident.

                  a. 49 C.F.R. §392.1;

                  b. 49 C.F.R. §392.7;

                  c. 49 C.F.R. §392.6;

                  d. 49 C.F.R. §383.110; and

                  e. 49 C.F.R. §383.11(a).

          7.      Defendant Pollard was not properly qualified to operate the tractor-trailer

          and did not have the required training and experience and was operating in

          violation of the law and this behavior and conduct was reckless and shows

          complete indifference and conscious disregard for the safety of the motoring

          public, so as to entitle Plaintiff to Aggravated (punitive) damages.

          8.      The operation of the tractor-trailer by Defendant Pollard and the manner

          in which it was operated on the public roadways, was willful, wanton, and reckless,

          and shows complete indifference and conscious disregard for the safety of the

          motoring public, so as to entitle Plaintiff to Aggravated (punitive) Damages.

          9.      The conduct of Defendant Pollard as described herein, specifically

          including violations of Missouri state law and the Federal Motor Carrier Safety

          Regulations as listed within this Complaint, as well as other acts and omissions of

          as described herein, was willful, wanton, and reckless, and shows complete

          indifference and conscious disregard for the safety of the motoring public, so as to

          entitle Plaintiff to Aggravated (punitive) Damages.



502741 / 120129
                                                                                                     Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 4 of 28 PageID #: 8

          10.       Because of Defendant Pollard’s willful, wanton, and reckless behavior, and

          for his indifference and conscious disregard for the safety of the motoring public,

          aggravated (punitive) damages are appropriate in this action in order to punish

          Defendant Washington and to deter others from similar conduct.

          11.       Defendant Pollard’s reckless and intentional behavior, and his complete

          indifference and conscious disregard for the safety of the motoring public, directly

          and proximately caused the wreck and the resulting injuries to Plaintiff described

          herein.

          12.       Such negligence of Defendant Pollard, in one or more of the respects

          submitted above, directly caused or directly contributed to cause Plaintiff to

          sustain multiple injuries including pain in her neck and back; medical and other

          healthcare related expenses have been incurred and in connection with said injuries

          Plaintiff will in the future incur additional monies for further medical care and

          services; all the aforesaid injuries are permanent and progressive and greatly

          interfere with Plaintiff’s ability to enjoy life and she has and will continue to suffer

          pain and discomfort.

                    WHEREFORE, Plaintiff prays judgment against Defendant Pollard and

          Defendant Swingline, in such amount of money damages that are fair and

          reasonable under the circumstances, in an amount in excess of the jurisdictional

          limits of all inferior trial courts, plus aggravated (punitive) damages, cost expended

          herein, and for such other relief as may be appropriate under the circumstances.




502741 / 120129
                                                                                                     Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 5 of 28 PageID #: 9

                                                 COUNT II

                               VICARIOUS LIABILITY-DEFENDANT

                                    SWINGLINE TRANSPORT, LLC

          13.       Plaintiff incorporates and realleges paragraphs 1-12 as if fully set forth

          herein.

          14.       At all times relevant herein, Defendant Pollard’s actions were done within

          the scope of his employment and/or agency with Defendant Swingline and were

          done as a means of carrying out a job assigned to him by Defendant Swingline.

          15.       As such, Defendant Swingline is vicariously liable for damages.

                    WHEREFORE, Plaintiff prays judgment against Defendant Swingline in

          such amount of money damages that are fair and reasonable under the

          circumstances, in an amount in excess of the jurisdictional limits of all inferior trial

          courts, prejudgment interests in accordance of law, cost expended herein and for

          such other relief as may be appropriate under the circumstances.

                                                 COUNT III

                       NEGLIGENT HIRING-RETENTION-DEFENDANT

                                    SWINGLINE TRANSPORT, LLC

          16.       Plaintiff incorporates and realleges paragraphs 1-15 as if fully set forth

          herein.

          17.       At all times prior to the aforementioned collision, Defendant Swingline had

          a duty, imposed by law and regulation, to diligently and adequately screen potential

          drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

          18.       Such duties include, but are not limited to:



502741 / 120129
                                                                                                   Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 6 of 28 PageID #: 10

                  a)     To obtain a completed employment application before permitting
                  an agent, servant, and/or employee drive its commercial motor vehicle. 49
                  C.F.R. §391.21;

                  b)    To investigate the agents, servants, and/or employee’s driver’s
                  employment record during the preceding three years by all reasonable
                  means. 49 C.F.R. §391.23(a)(2), 391.23(c);

                  c)     To inquire into the agent’s, servants, and/or employee’s driving
                  record within 30 days after employment begins. 49 C.F.R. §391.23(a);

                  d)     To require a successfully completed road test before commencing
                  employment, and permitting the applicant, agent, servant, and/or employee
                  to drive a commercial motor vehicle. 49 C.F.R. §391.31(a);

                  e)     To investigate the driver’s safety performance history with
                  Department of Transportation regulated employer during the preceding
                  three years. 49 C.F.R. §391.23(2);

                  f)       Ensure that its driver was physically qualified to operate a tractor-
                  trailer and had a valid and current DOT medical examiner’s certificate. 49
                  C.F.R. §391.41; and

                  g)     Ensure that its driver had no current diagnosis of high blood
                  pressure likely to interfere with the ability to operate a commercial motor
                  vehicle safely. 49 C.F.R. §391.41(b)(6).

          19.     Defendant Swingline had a duty to comply with all of the above and below

          listed Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to protect

          the general public, including the Plaintiff, from unsafe operation of commercial

          motor vehicles by its driver.

          20.     Defendant Pollard was unqualified to operate a commercial vehicle due to

          his driving history, inexperience, lack of skill, lack of training, lack of knowledge,

          and physical condition.

          21.     That, because of Defendant Pollard’s aforementioned inadequacies,

          Defendant Swingline should not have hired him to operate a commercial motor

          vehicle.


502741 / 120129
                                                                                                   Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 7 of 28 PageID #: 11

          22.     That Defendant Swingline knew, or through the exercise of ordinary care

          should have known that Defendant Pollard was unqualified to safely operate a

          commercial motor vehicle.

          23.     That by failing to properly and adequately screen and investigate its drivers,

          including Defendant Pollard, before and during employment, Defendant Swingline

          violated numerous Federal Motor Carrier Safety Regulations, including but not

          limited to those specifically identified in this count.

          24.     Had Defendant Swingline obeyed the Federal Motor Carrier Safety

          Regulations, including but not limited to those specifically identified in this count,

          it could have learned that Defendant Pollard was unqualified to safely operate a

          commercial motor vehicle.

          25.     Defendant Pollard’s negligent actions on the day of the collision with

          Plaintiff were consistent with, related to, and a product of his aforementioned

          inadequacies in operating a commercial vehicle.

          26.     Defendant Swingline’s actions and omissions in hiring Defendant Pollard,

          including their violations of the Federal Motor Carrier Safety Regulations, was the

          proximate cause of the injuries and damages sustained by Plaintiff resulting from

          the aforementioned motor vehicle collision.

          27.     Defendant Swingline’s actions and omissions in hiring Defendant Pollard,

          including their violations of the Federal Motor Carrier Safety Regulations were

          willful, wanton, and reckless, and demonstrated a complete indifference and

          conscious disregard for the law and for the safety of others, including Plaintiff.




502741 / 120129
                                                                                                   Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 8 of 28 PageID #: 12

          28.     Defendant Swingline’s willful, wanton, and reckless behavior evidenced a

          complete indifference and conscious disregard for the safety of the motoring

          public and aggravated (punitive) damages are appropriate in this action in order to

          punish Defendant Swingline’s and to deter other similar conduct.

                  WHEREFORE, Plaintiff prays for judgment against Defendant Swingline

          in a fair and reasonable amount in excess of SEVENTY FIVE HUNDRED

          THOUSAND DOLLARS ($75,000.00) exclusive of costs and interest, as is fair

          and reasonable to compensate Plaintiff for her injuries, plus aggravated (punitive)

          damages, and Missouri prejudgment interest and post-judgment interest, and for

          such other relief this Court deems just and proper under the circumstances.

                                                 COUNT IV

                       NEGLIGENT TRAINING AGAINST DEFENDANT

                                  SWINGLINE TRANSPORT, LLC

          29.      Plaintiff incorporates and re-alleges each and every paragraph and sub-

          paragraph set forth above as if they were fully incorporated in this count.

          30.     Defendant Swingline owed the general public, including Plaintiff, a duty to

          properly train its drivers, including Defendant Pollard, on the safe operation of a

          tractor-trailer.

          31.     Defendant Swingline failed to properly instruct Defendant Pollard on the

          safe operation of a tractor-trailer.

          32.     Defendant Swingline owed the general public, including Plaintiff, a duty to

          properly train its drivers, including Defendant Pollard, on the safety regulations set

          forth in the Federal Motor Carrier Safety Regulations.



502741 / 120129
                                                                                                   Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 9 of 28 PageID #: 13

          33.     At all times prior to the aforementioned collision, Defendant Swingline had

          a duty, imposed by law and regulation, to diligently and adequately screen potential

          drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

          34.     Such duties include, but are not limited to:

                  a)     To require and verify that its drivers pass a knowledge and skills test
                  as prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R.
                  §380.109 and 49 C.F.R. §380.509;

                  b)      To train its drivers on the Federal Motor Carrier Safety Regulations
                  pertaining to medical certification, medical examination procedures, general
                  qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;
                  and

                  c)     To ensure that its driers have been properly trained have shown
                  proof of that training with a training certificate. 49 C.F.R. §380.505.

          35.     Defendant Swingline had a duty to properly instruct its drivers, including

          Defendant Pollard, on the rules as regulations as contained in Part 392 of the

          Federal Motor Carrier Safety Regulations which pertain to the safe operation of

          commercial motor vehicle.

          36.     Defendant Swingline failed to properly instruct Defendant Pollard on the

          Federal Motor Carrier Safety Regulations, including those specifically referenced in

          this count.

          37.     Defendant Swingline owed the general public, including Plaintiff, a duty to

          provide ongoing safety courses to its drivers, including Defendant Pollard.

          38.     Defendant Swingline failed to provide adequate continuing safety courses

          to Defendant Pollard.




502741 / 120129
                                                                                                  Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 10 of 28 PageID #: 14

          39.     Defendant Swingline had a duty to comply with all of the above and below

          listed duties, so as to protect the general public, including the Plaintiff, from the

          unsafe operation of commercial motor vehicles by its drivers.

          40.     Defendant Swingline breached its duty to the general public, including the

          Plaintiff, by its failing to properly train Defendant Pollard, Defendant Swingline’s

          tractor-trailer driver, who was unqualified, incompetent and should not have been

          permitted to operate a tractor-trailer.

          41.     Based on Defendant Pollard’s driving history, inadequate experience, and

          training, Defendant Swingline knew or had information from which Defendant

          Swingline, in the exercise of ordinary care, should have known, that its driver

          operating its vehicle created a high degree of probability of injury to other persons

          operating or traveling in motor vehicles on public roads, street, and highways.

          42.     That Defendant Swingline was negligent in failing to properly train its

          drivers, including Defendant Pollard, on the safe operation of a commercial motor

          vehicle and the Federal Motor Carrier Safety Regulations.

          43.     That Defendant Swingline was negligent in failing to provide continuing

          education on the safe operation of a commercial motor vehicle and on the Federal

          Motor Carrier Safety Regulations.

          44.     That Defendant Pollard’s aforementioned negligent actions and/or

          inactions were consistent with the fact that Defendant Swingline failed to properly

          train him in the safe operation of a commercial motor vehicle and/or the

          adherence to the Federal Motor Carrier Safety Regulations.




502741 / 120129
                                                                                                Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 11 of 28 PageID #: 15

          45.     These actions and omissions of Defendant Swingline relating to this crash

          were willful, wanton, and reckless, and demonstrated a complete indifference and

          conscious disregard for the law and for the safety of others, including Plaintiff.

          46.     Defendant Swingline’s willful, wanton, and reckless behavior, and for its

          complete indifference and conscious disregard for the safety of the motoring

          public, aggravated (punitive) damages are appropriate in this action to punish

          Defendant Swingline and to deter others from similar conduct.

          47.     Plaintiff’s injuries were directly and proximately caused by Defendant

          Swingline’s breach of and failure to comply with its duty to properly train

          Defendant Pollard, its tractor-trailer driver.

                  WHEREFORE, Plaintiff prays for judgment against Defendant Swingline

          in a fair and reasonable amount in excess of SEVENTY FIVE HUNDRED

          THOUSAND DOLLARS ($75,000.00) exclusive of costs and interest, as is fair

          and reasonable to compensate Plaintiff for her injuries, plus aggravated (punitive)

          damages, and Missouri prejudgment interest and post-judgment interest, and for

          such other relief this Court deems just and proper under the circumstances.

                                               COUNT V

                    NEGLIGENT SUPERVISON AGAINST DEFENDANT

                                 SWINGLINE TRANSPORT, LLC

          48.     Plaintiff incorporates and re-alleges each and every paragraph and sub-

          paragraph set forth above as if they were fully incorporated in this count.

          49.     Defendant Swingline owed the general public, including Plaintiff, a duty to

          continuously evaluate its drivers’ performance, including through supervision, and



502741 / 120129
                                                                                                   Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 12 of 28 PageID #: 16

          to discharge an incompetent or unsafe driver before he/she injured the public or

          property.

          50.     Defendant Swingline had a duty to not require or permit a driver, including

          Defendant Pollard, to operate a commercial motor vehicle, while the driver’s

          ability or alertness is so impaired, or so likely to become impaired, through fatigue,

          illness, or any other cause, as to make it unsafe for him/her to begin or continue

          to operate the commercial motor vehicle. 49 C.F.R. §392.3.

          51.     Defendant Swingline had a duty to inquire into the motor vehicle record of

          its drivers and give “great weight” to violations such as speeding or reckless

          driving. 49 C.F.R. §391.25.

          52.     Defendant Swingline had a duty to ensure that its drivers were continuously

          physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41, 391.43.

          53.     Defendant Swingline had a duty to maintain a driver qualification file for

          each driver it employs. 49 C.F.R. §391.51.

          54.     Defendant Swingline had a duty to maintain a driver investigation history

          file for each driver it employs. 49 C.F.R. §391.53.

          55.     Defendant Swingline had a duty to not allow or permit its on-duty drivers

          to be in possession of drugs as listed in 49 C.F.R. §392.4(a).

          56.     Defendant Swingline had a duty to not schedule a run, nor permit, nor

          require the operation of any commercial motor vehicle between points in such a

          period of time as would necessitate the commercial vehicle being operated at

          speeds greater than those prescribed by law. 49 C.F.R. §392.6.




502741 / 120129
                                                                                               Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 13 of 28 PageID #: 17

          57.     Defendant Swingline had a duty to comply with all of the above and below

          listed duties, Rules, Regulations and codes, so as to protect the general public,

          including Plaintiff, from unsafe operation of commercial motor vehicles by its

          drivers.

          58.     Defendant Swingline breached its above listing of duties to the general

          public, including the Plaintiff, by its failing to properly supervise Defendant

          Pollard, Defendant Swingline’s tractor-trailer driver, who was unqualified,

          incompetent and should have been discharged prior to this crash.

          59.     Based on Defendant Pollard’s driving history, lack of supervision and

          continued retention by his employer, Defendant Swingline knew or had

          information from which Defendant Swingline, in the exercise of ordinary care,

          should have known, that its driver operating its vehicle created a high degree of

          probability of injury to other persons operating or traveling in motor vehicles on

          public roads, streets, and highways.

          60.     These actions and omissions of Defendant Swingline relating to this crash

          were willful, wanton, and reckless, and demonstrated a complete indifference and

          conscious disregard for the law and for the safety of others, including Plaintiff.

          61.     Defendant Swingline’s willful, wanton, and reckless behavior, and for its

          complete indifference and conscious disregard for the safety of the motoring

          public, aggravated (punitive) damages are appropriate in this action in order to

          punish Defendant Swingline and to deter others from similar conduct.




502741 / 120129
                                                                                                Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 14 of 28 PageID #: 18

          62.     Plaintiff’s injuries were directly and proximately caused by Defendant

          Swingline’s breach of and failure to comply with its duty to properly train

          Defendant Pollard, its tractor-trailer driver.

                  WHEREFORE, Plaintiff prays for judgment against Defendant Swingline

          in a fair and reasonable amount in excess of SEVENTY FIVE HUNDRED

          THOUSAND DOLLARS ($75,000.00) exclusive of costs and interest, as is fair

          and reasonable to compensate Plaintiff for his injuries, plus aggravated (punitive)

          damages, and Missouri prejudgment interest and post-judgment interest, and for

          such other relief this Court deems just and proper under the circumstances.



                                                Respectfully submitted,

                                                KOLKER AND LABOVITZ

                                                /s/Brent E. Labovitz
                                                BRENT E. LABOVITZ, #61468
                                                7700 Bonhomme Ave. Suite 350
                                                Clayton, Missouri 63105
                                                (314) 727-4529 Telephone
                                                (314) 727-8529 Facsimile
                                                bel@kolkerlawfirm.com
                                                Attorney for Plaintiff




502741 / 120129
                                                                                             Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 15 of 28 PageID #: 19
                                                                        20SL-CC00837



               IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                          STATE OF MISSOURI


 CATHERINE KUEHN,

 And
                                                            Cause No.
        Plaintiff,

 v.                                                         PERSONAL INJURY
                                                            VEHICULAR
 CHERYL POLLARD
                                                            JURY TRIAL DEMANDED
 And

 SWINGLINE TRANSPORT, LLC

 Serve: Matthew Hektoen
        115 3rd Street SE
        Cedar Rapids, IA 52401


        Defendants.


                     REQUEST FOR ISSUANCE OF SUMMONS

       COMES NOW, Plaintiff requests a summons be issued for service upon Defendant, by
serving:

                                 Swingline Transport, LLC
                                    Matthew Hektoen
                                     115 3rd Street SE
                                  Cedar Rapids, IA 52401

       Plaintiff further requests summons be returned to Plaintiff’s attorney so it can be

forwarded to the sheriff for service upon the Defendant.



                                                        1
                                        {480673 / 090098}
                                                                                  Electronically Filed - St Louis County - February 04, 2020 - 02:56 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 16 of 28 PageID #: 20




                                      Respectfully submitted,
                                      KOLKER AND LABOVITZ

                                      /s/ Brent E. Labovitz
                                      BRENT E. LABOVITZ #61468
                                      7700 Bonhomme Ave. Suite 350
                                      Clayton, Missouri 63105
                                      (314) 727-4529 Telephone
                                      (3140 727-8529 Fax
                                      bel@kolkerlawfirm.com
                                      Attorney for Plaintiff




                                                  2
                                  {480673 / 090098}
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 17 of 28 PageID #: 21

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20SL-CC00837
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CATHERINE KUEHN                                             BRENT EDWARD LABOVITZ
                                                             7700 BONHOMME AVE
                                                             STE 350
                                                       vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 SWINGLINE TRANSPORT, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Vehicular                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: SWINGLINE TRANSPORT, LLC
                              Alias:
  SERVE MATTHEW HEKTOEN
  115 3RD STREET SE
  CEDAR RAPIDS, IA 52401
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 14-FEB-2020                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                AD
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-124      1        (20SL-CC00837)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 18 of 28 PageID #: 22
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-124          2         (20SL-CC00837)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 19 of 28 PageID #: 23



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-124   3    (20SL-CC00837)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 20 of 28 PageID #: 24



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-124   4   (20SL-CC00837)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 21 of 28 PageID #: 25

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20SL-CC00837
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CATHERINE KUEHN                                             BRENT EDWARD LABOVITZ
                                                             7700 BONHOMME AVE
                                                             STE 350
                                                       vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 SWINGLINE TRANSPORT, LLC                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Vehicular                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: CHERYL POLLARD
                              Alias:
  115 3RD STREET SE
  CEDAR RAPIDS, IA 52401


     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 14-FEB-2020                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                AD
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-125      1        (20SL-CC00837)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 22 of 28 PageID #: 26
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-125          2         (20SL-CC00837)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 23 of 28 PageID #: 27



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-125   3    (20SL-CC00837)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 24 of 28 PageID #: 28



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-125   4   (20SL-CC00837)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                                                                                       Electronically Filed - St Louis County - March 03, 2020 - 03:03 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 25 of 28 PageID #: 29




              IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                         STATE OF MISSOURI


 CATHERINE KUEHN,

 And
                                                          Cause No. 20SL-CC00837
        Plaintiff,

 v.                                                       PERSONAL INJURY
                                                          VEHICULAR
 CHERYL POLLARD
                                                          JURY TRIAL DEMANDED
 And

 SWINGLINE TRANSPORT, LLC


        Defendants.

                                PROOF OF SERVICE

       COMES NOW Plaintiff and files herewith the Affidavit of Service of Summons on

Defendant Swingline Transport, LLC.




                                          Respectfully submitted,
                                          KOLKER AND LABOVITZ

                                          /s/ Brent E. Labovitz
                                          BRENT E. LABOVITZ #61468
                                          7700 Bonhomme Ave. Suite 350
                                          Clayton, Missouri 63105
                                          (314) 727-4529 Telephone
                                          (3140 727-8529 Fax
                                          bel@kolkerlawfirm.com
                                          Attorney for Plaintiff



                                                      1
                                      {480673 / 090098}
                                                                                  Electronically Filed - St Louis County - March 03, 2020 - 03:03 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 26 of 28 PageID #: 30




                                                  2
                                  {480673 / 090098}
                                                                                  Electronically Filed - St Louis County - March 03, 2020 - 03:03 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 27 of 28 PageID #: 31
                                                                                  Electronically Filed - St Louis County - March 03, 2020 - 03:03 PM
Case: 4:20-cv-00436-SRC Doc. #: 1-1 Filed: 03/24/20 Page: 28 of 28 PageID #: 32
